Case 3:19-cv-00617-BJD-MCR Document 21 Filed 07/15/19 Page 1 of 10 PageID 194



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                Jacksonville Division

                            CASE NO. 3:19-cv-00617-BJD-MCR
                                   IN ADMIRALTY

OVERSEAS SALVAGE AND MAINTENANCE,
LTD.,,

       Plaintiff,

v.

M/Y BELLAMI.COM (Ex: NOBLE HOUSE), a 2005,
768 gross ton, 46.20 meter motor yacht built by
Sensation Yachts, registered in the Republic of the
Marshall Islands bearing Official Number 71326,
IMO No. 9323261, her engines, furniture, tackle,
tender and appurtenances, in rem; and NOBLE
HOUSE, LLC, a Marshall Islands limited liability
company, in personam,,

      Defendants.
__________________________________________/

  DEFENDANTS, M/Y BELLAMI.COM AND NOBLE HOUSE, LLC’S, ANSWER AND
                      AFFIRMATIVE DEFENSES

       Defendants, M/Y BELLAMI.COM (hereinafter “Bellami” and “Defendant”) and NOBLE

HOUSE, LLC (hereinafter “Noble House”), by and through its undersigned counsel, answers the

Plaintiff’s Complaint as follows:


       1. Without sufficient knowledge therefore denied.

       2. Without sufficient knowledge therefore denied.

                                      JURISDICTION

       3. Admitted for jurisdictional purposes.

       4. Admitted for jurisdictional purposes.



                                               1
Case 3:19-cv-00617-BJD-MCR Document 21 Filed 07/15/19 Page 2 of 10 PageID 195



      5. Admitted.

                                       DEFENDANTS

      6. Admitted.

      7. Admitted as to the Vessel’s name and description. Denied as to all other allegations.

                               GENERAL ALLEGATIONS

      8. Admitted the incident occurred in the Central Bahamas in the Exuma Cays.

         Remainder denied as stated.

      9. Admitted as to the location of the Vessel at the date, remainder denied.

      10. Admitted.

      11. Denied.

      12. Admitted that the Vessel entered the channel from the Southeast, remainder denied.

      13. Denied as without sufficient knowledge as to the meaning of the term “hull water

         intrusion”. The definition of the word “rudder” as used by Chin is denied as

         Defendant is without sufficient knowledge to for a belief as to the truth or falsity of

         this allegation. Remainder admitted.

      14. Admitted.

      15. Denied the Defendant’s bilge pumps did not pump out seawater. Defendant is

         without knowledge concerning the photograph, therefore denied.

      16. Admitted.

      17. Without knowledge as to the bilge alarms in the laundry or storage rooms, therefore

         denied. Denied the Vessel was unable to steer with it bow thruster. Admitted as to all

         other allegations.

      18. Admitted the Vessel was stopped and the anchor dropped. Remainder denied.



                                               2
Case 3:19-cv-00617-BJD-MCR Document 21 Filed 07/15/19 Page 3 of 10 PageID 196



      19. Admitted Chin reported the control room was flooding. Remainder denied.

      20. Admitted.

      21. Admitted.

      22. Denied as without knowledge as to the origin of the chart or markings thereon.

      23. Admitted as to the time Captain Collins issued a Mayday call over the VHF.

         Remainder Denied.

      24. Admitted Voss gave certain orders, remainder denied.

      25. Denied as without knowledge as to the “salvage watch”. Remainder admitted.

      26. Denied as stated.

      27. Admitted.

      28. Without sufficient knowledge therefore denied.

      29. Admitted.

      30. Admitted the yacht was found anchored in Conch Cut, remainder denied as without

         sufficient knowledge. Further denied as without knowledge as to the provenance of

         the photograph labeled as Exhibit 2.

      31. Without knowledge as to what salvage master Mitchel observed.

      32. Without sufficient knowledge therefore denied.

      33. Without sufficient knowledge therefore denied.

      34. Admitted Mitchell met Captain Collins, remainder denied as without knowledge.

      35. Denied.

      36. Admitted that Captain Collins signed the purported agreement.

      37. Without sufficient knowledge therefore denied.

      38. Without sufficient knowledge therefore denied.



                                                3
Case 3:19-cv-00617-BJD-MCR Document 21 Filed 07/15/19 Page 4 of 10 PageID 197



      39. Without sufficient knowledge therefore denied.

      40. Without sufficient knowledge therefore denied.

      41. Without sufficient knowledge therefore denied.

      42. Admitted.

      43. Without sufficient knowledge therefore denied.

      44. Without sufficient knowledge therefore denied.

      45. Admitted.

      46. Without sufficient knowledge therefore denied.

      47. Without sufficient knowledge therefore denied.

      48. Without sufficient knowledge therefore denied.

      49. Without sufficient knowledge therefore denied.

      50. Without sufficient knowledge therefore denied.

      51. Without sufficient knowledge therefore denied.

      52. Without sufficient knowledge therefore denied.

      53. Without sufficient knowledge therefore denied.

      54. Without sufficient knowledge therefore denied.

      55. Without sufficient knowledge therefore denied.

      56. Without sufficient knowledge therefore denied.

      57. Without sufficient knowledge therefore denied.

      58. Without sufficient knowledge as to distance of the seawater level therefore denied.

         All other allegations are admitted.

      59. Without sufficient knowledge therefore denied.

      60. Without sufficient knowledge therefore denied.



                                               4
Case 3:19-cv-00617-BJD-MCR Document 21 Filed 07/15/19 Page 5 of 10 PageID 198



      61. Without sufficient knowledge therefore denied.

      62. Without sufficient knowledge therefore denied.

      63. Without sufficient knowledge therefore denied.

      64. Without sufficient knowledge therefore denied.

      65. Without sufficient knowledge therefore denied.

      66. Without sufficient knowledge therefore denied.

      67. Without sufficient knowledge as to the amount of light therefore denied. Admitted as

         to all other allegations.

      68. Without sufficient knowledge therefore denied.

      69. Without sufficient knowledge therefore denied.

      70. Without sufficient knowledge therefore denied..

      71. Admitted.

      72. Without sufficient knowledge therefore denied.

      73. Without sufficient knowledge therefore denied.

      74. Without sufficient knowledge therefore denied.

      75. Admitted.

      76. Denied as without knowledge as to what “under the control of Overseas” refers to or

         the condition of the pumps. Remainder admitted.

      77. Without sufficient knowledge therefore denied.

      78. Without sufficient knowledge therefore denied.

      79. Without sufficient knowledge therefore denied.

      80. Without sufficient knowledge therefore denied.

      81. Without sufficient knowledge therefore denied.



                                              5
Case 3:19-cv-00617-BJD-MCR Document 21 Filed 07/15/19 Page 6 of 10 PageID 199



      82. Without sufficient knowledge therefore denied.

      83. Without sufficient knowledge therefore denied.

      84. Without sufficient knowledge therefore denied.

      85. Without sufficient knowledge therefore denied.

      86. Without sufficient knowledge therefore denied.

      87. Without sufficient knowledge therefore denied.

      88. Without sufficient knowledge therefore denied.

      89. Without sufficient knowledge therefore denied.

      90. Without sufficient knowledge therefore denied.

      91. Without sufficient knowledge therefore denied.

      92. Without sufficient knowledge therefore denied.

      93. Without sufficient knowledge therefore denied.

      94. Without sufficient knowledge therefore denied.

      95. Without sufficient knowledge therefore denied.

      96. Without sufficient knowledge therefore denied.

      97. Without sufficient knowledge therefore denied.

      98. Admitted.

      99. Admitted.

      100.   Without sufficient knowledge therefore denied.

      101.   Without sufficient knowledge therefore denied.

      102.   Without sufficient knowledge therefore denied.




                                             6
Case 3:19-cv-00617-BJD-MCR Document 21 Filed 07/15/19 Page 7 of 10 PageID 200



      103.   Admitted that a picture as provided in the Complaint, without sufficient

         knowledge as to whether Overseas actually survived the purported area and therefore

         denied.

      104.   Without sufficient knowledge therefore denied.

      105.   Admitted the document was signed, denied the legal effect of signing the

         document was as described.

                                    COUNT I
             PURE SALVAGE, INCLUDING PROFESSIONAL SALVOR PREMIUM

      106.   Admitted Plaintiff purports to incorporate prior paragraphs

      107.   Denied.

      108.   Admitted.

      109.   Admitted.

      110.   Admitted.

      111.   Denied as phrased.

      112.   Denied as phrased.

      113.   Denied.

      114.   Denied.

      115.   Denied.

      116.   Denied.

      117.   Denied.

      118.   Denied.

                                  COUNT II
              BREACH OF MARITIME CONTRACT AND ADMIRLATY RULE B
                       ATTACHMENT OF M/Y NOBLE HOUSE




                                              7
Case 3:19-cv-00617-BJD-MCR Document 21 Filed 07/15/19 Page 8 of 10 PageID 201



       119.    Admitted Plaintiff purports to incorporate prior paragraphs.

       120.    Admitted for jurisdictional purposes.

       121.    Admitted.

       122.    Admitted.

       123.    Admitted.

       124.    Admitted for jurisdictional purposes.

       125.    Denied.

       126.    Denied.

       127.    Denied.

Any allegations not specifically admitted are hereby denied.

                                 AFFIRMATIVE DEFENSES

   1. The Defendant asserts that the Plaintiff has failed to state a claim upon which relief can be

       granted. Namely, the Plaintiff has failed to specifically state a cause of action as to Count

       II, Breach of Maritime Contract and Admiralty Rule B Attachment of M/Y NOBLE

       HOUSE.

   2. The Defendant asserts that the Plaintiff would be unjustly enriched if it were granted the

       relief it seeks.

   3. The Defendant asserts that the Plaintiff failed to take reasonable steps to reduce or

       minimize the damages alleged, if any.

   4. The Defendant asserts that the Plaintiff obtained the agreement from Captain Collins under

       duress, and therefore the agreement is not legally binding.

   5. The Defendant asserts that the Plaintiff’s contract is ambiguous as to the definition of “pure

       salvage” and any references in Plaintiff’s contract should be stricken.



                                                 8
Case 3:19-cv-00617-BJD-MCR Document 21 Filed 07/15/19 Page 9 of 10 PageID 202



   6. The Defendant asserts that the Plaintiff’s breach of contract claims are barred because it

       lacks privity with Defendants and the purported contract is not between Plaintiff and

       Defendants.

   7. The Defendant asserts that the Plaintiff waived the right to assert a lien against the Vessel

       by relying on the credit of a non-party rather than the credit of the Vessel.

   Defendants reserve the right to amend these affirmative defenses at any time based on the

   discovery of additional facts or information, and/or with leave of court.

Dated: July 15, 2019                          Respectfully submitted,

                                              MOORE & COMPANY P.A.
                                              Counsel for Counter-Plaintiff
                                              255 Aragon Avenue, Third Floor
                                              Coral Gables, Florida 33134
                                              Telephone: (786) 221-0600
                                              Facsimile: (786) 221-0601
                                              Email: cjaramillo@moore-and-co.com
                                              Email: michael@moore-and-co.com

                                              s/Christopher R. Jaramillo
                                              Christopher R. Jaramillo, Esquire
                                              Florida Bar No. 099806
                                              Michael T. Moore, Esquire
                                              Florida Bar No. 207845




                                                 9
Case 3:19-cv-00617-BJD-MCR Document 21 Filed 07/15/19 Page 10 of 10 PageID 203




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served on July 15,

 2019, on all counsel or parties of record on the Service List below.

                                              s/Christopher R. Jaramillo
                                              Christopher R. Jaramillo, Esquire
                                              Florida Bar No. 099806




                                         SERVICE LIST

  Stroup & Martin, P.A.
  James W. Stroup
  Farris J. Martin
  119 Southeast 12th Street
  Fort Lauderdale, FL 33316
  Telephone: 954-462-8808
  Facsimile: 954-462-0278
  E-mail: jstroup@strouplaw.com
  E-mail: fmartin@strouplaw.com
  Counsel for Plaintiff




                                                 10
